Exhibit 10.14
 
Sales Contract
 
Purchaser (Party A): Shandong Zhidali Industrial Co., Ltd.
Contract Signed Location: Beijing
Supplier (Party B): Beijing Xinlianyu Technology Co., Ltd.
Contract Signed Date: 10/27/2010
(Collectively, the “parties”)
 



    Upon negotiation, the parties have agreed to the following terms:
 
Name
Model
Unit
Amount
Unit Price ￥
Total Price￥
Delivery Date
Top-Box
V3-7011016205
Pieces
1,000
185.00
185,000.00
 
The following is left blank
                         
Total Purchase Price
￥185,000.00




1. 
Quality Inspection and Acceptance: Follow the technology Specifications
2. 
Requirements for Supplier and Raw Materials:
3. 
Requirements for Packing and Costs:
4. 
Delivery Manner, Location and Costs:
5. 
Payment Settlement and Time: Party A shall deposit 30% of the total purchase
price and the 60% of the total purchase price shall be payable upon delivery;
the balance of 10% of the total purchase price shall be paid within one (1)
year.
6. 
Liabilities: Follow the Economic Contract Law
7. 
Miscellaneous:
8. 
This Contract shall executed in two copies with one copy to each party (faxed
copy shall deem original) and shall be effective upon the parties’ signatures.
Valid Through: 12/31/2011



Purchaser [Seal]
 
Supplier [Seal]
Name: Shandong Zhidali Co., Ltd.
 
Name: Beijing Xinlianyu Technology Co., Ltd.
Address: Zhidali Technology Zone, 1 Zhidali Road, Economy Development Zone,
Tengzhou City, Shandong Province
 
Address: 2 Shang’ao Shijizhongxin, Bldg A, Ste. 1601, Xisanqi, Changping
District, Beijing
Corporate Representative:
 
Corporate Representative:
Agent:
 
Agent:
Tel.:
 
Tel.: (86)1-(illegible)
Fax: 0632-3957333
 
Fax: (illegible)
Bank:
 
Bank: China Agricultural Bank Changping District Branch Xisanqi Office
Bank Account:
 
Bank Account: 11-082201040031622
Zip Code:
 
Zip Code: 10096
[Corporate Seal ]
 
[Corporate Seal-Seal for Contract Only]

 